Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This application is a 371 of PCT/US2018/054373 10/04/2018, which claims benefit of 62/568,004 10/04/2017.
	Claims 1-2, 7-10, 17, 22-23, 30-31, 33, 37-38, 47, 50, 54, 99, 135, 143 are pending.  
Response to Restriction Election
2.	Applicant’s election of group I in the reply filed on April 19, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). 
Information Disclosure Statements
3.	The information disclosure file July 2, 2020 statement fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because a document on page 4 is cited without a date.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-2, 7-10, 22-23, 30, 33, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gaul, Micheal D. “PART I. DIELS-ALDER REACTIONS PERFORM ED IN HIGHLY POLAR MEDIA. PART II. REACTIONS OF ALLENYLSTANNANES WITH IN SITU GENERATED IMMONIUM IONS.” Dissertation, Indiana University, Bloomington Indiana, 1990. On page 26 in Table VI the reaction of the instant claim 1 is disclosed.  Entries 1-7 do not use an acid. 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The first compound is furan, compound 54 is compound (2), and compound 55 is compound (1)




    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

The reaction are at ambient pressure and temperature and at least entries 1-7 do not use an acid.  The reactions with the quat salts worked about the same as those with lithium salts, “[C]omparison of entries 5 and 8 illustrate that 2.0 M solutions of tetra-n-butylammonium perchlorate and lithium perchlorate in acetone provide nearly the same yield {23% versus 24%) under identical reaction conditions.”   The solvent in these examples was ethyl acetate or acetone and excess furan was used as per footnote a, (claim 30).  The exo:endo ratio is up to 88:12 or about 9:1, which is in the range of claim 33.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 17, 31, 37-38, is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaul as applied to claim 1-2, 7-10, 22-23, 30, 33, above, and further in view of Davidson WO 2016100732 (cited on the ISR also published as US 10,745,413). The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
A)	Determining the scope and contents of the prior art.
B)	Ascertaining the differences between the prior art and the claims at issue.
C)	Resolving the level of ordinary skill in the pertinent art.
D)	Considering objective evidence present in the application indicating obviousness or nonobviousness.

A)	Determining the scope and contents of the prior art:  The prior art of Gaul teaches the process of the instant claims as discussed above.  Davidson teaches a near identical process to that of Gaul on page 2 it is reported that endo:exo ratios of up to 100:1 are achievable page 2, paragraph [0006].  The general transformation is on page 31 at paragraph [0091] ff. in Davidson is called Phase 2.  On page 32 paragraph [0093] it is stated that exo product can be achieved in 100% and that the yield can be as high as 100% at paragraph [0094].  According to paragraph [0092] on page 32, such increased yields and exo:endo ratios can be achieved by adding various reagents, “Improvements in yields and exo-endo ratios in certain cases can be enhanced they addition of trace amounts of alkali perchlorates, silver perchlorates, amines, dessicants like trialkyl aluminum reagants and zeolites and by adding various standard free radical scavengers to the reaction.”
B)	Ascertaining the differences between the prior art and the claims at issue.
The process of the instant claim 17 is drawn to a solvent free process, while Gaul uses solvent.  The process of claim 31 is drawn to a process with the furan in an amount of 4 to 5 equivalents, while Gaul uses 10 equivalents.  Claim 37 is drawn to a process with an exo:endo ratio of about 
C)  	Resolving the level of ordinary skill in the pertinent art:  The level of ordinary skill is high.  
D) Considering objective evidence present in the application indicating obviousness or nonobviousness:  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to perform process modifications to Gaul to embrace the conditions or achieve the results in the instant claims.   
Regarding the yield in claim 38, there is a clear time dependence on product formation, as shown by Gaul in the Table above.  At 9.5h there is a 13% yield (entry 1), at 24 hrs there is 32% yield (entry 2), and at 72 hrs a 46% yield (entry 3).  Based upon this clear relationship one could simply run the reaction a little longer or simply increase the temperature which typically has a doubling effect on reaction rate for every 10 degrees.  Moreover Davidson says increased yields can be achieved by adding various reagents that are not lewis acids, including “amines, dessicants like trialkyl aluminum reagents and zeolites and by adding various standard free radical scavengers to the reaction.” As such achieving a yield of greater than 50% is achievable.  
	Regarding the exo:endo ratio in claim 37 of “about 98:2”, according to Davidson the exo product can be achieved in 100% by adding various reagents that are not lewis acids, including “amines, dessicants like trialkyl aluminum reagents and zeolites and by adding various standard free radical scavengers to the reaction.” 
	Regarding the amount of excess furan in claim 31, the amount of a reagent is routinely optimized in organic processes values of various parameters for processes were specifically claimed and not disclosed in the art but capable of being determined by the skilled artisan; see In re Hoeschele (CCPA 1969) 406 F2d 1403, 160 USPQ 809; In re Cole (CCPA 1964) 326 F2d 4 in diethyl ether (25.15 g, 235.6 mmol)  is added to a stirred mixture of furan (5.45 g, 80.1 mmol) and compound (2)  (2.5 g, 16.0 mmol) at room temperature under argon atmosphere.”  This is a ratio of compound 2 to furan of 1:5 which is the range of claim 31.  One of ordinary skill would be motivated to reduce the amount of furan in the process since as shown by Davidson the reaction still works and doing so would save money.
	Regarding the prospect of conducting the reaction without solvent according to Davidson patent claim 6 in the US equivalent, “Claim 6.  The process of claim 1, wherein the reaction is carried out in a solvent.”  This implies that in claim 1 both a solvated process and solvent free process are envisaged and as such conducting the reaction with or without solvent is within the teaching of the prior art.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID K O'DELL/Primary Examiner, Art Unit 1625